The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the after final amendments/remarks received April 27, 2022, all the previous rejections and/or objections are hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with K. Hester, Ph.D. on May 6, 2022.

The application has been amended as follows: 
In the claims:
15.  canceled.
27.  (currently amended)  A method of killing a Plasmodium-infected erythrocyte in Plasmodium-infected blood, comprising: 
adding to the Plasmodium-infected blood about 95% identical to the amino acid sequence of SEQ ID NO: 2 and has substitutions in positions 59, 119, and 339 thereof, or is at least about 95% identical to the amino acid sequence of SEQ ID NO: 1 and has substitutions in positions 58, 118, and 338 thereof, and wherein the annexin ligand has the ability to specifically and stably bind to phosphatidylserine (PS) present on an outer surface of the Plasmodium-infected erythrocyte such that 3the enzyme conjugate is maintained on the outer surface of the infected erythrocyte with substantially no internalization of the enzyme conjugate by the infected erythrocyte, wherein the PS is not present on an outer surface of an uninfected healthy erythrocyte, and wherein the Plasmodium-infected blood is exposed to the enzyme conjugate in the absence of a prodrug acted on by the enzyme conjugate.
67.  (currently amended) The method of claim 27, further comprising the step of adding an effective amount of an immunostimulant to the Plasmodium-infected blood.
68.  canceled.  

	Claims 1, 7, 10-14, 27, 63-67 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656